Name: Commission Regulation (EC) No 751/1999 of 9 April 1999 adjusting the total quantities set in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: EU finance;  international trade;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities10. 4. 1999 L 96/11 Member State Deliveries Directsales COMMISSION REGULATION (EC) No 751/1999 of 9 April 1999 adjusting the total quantities set in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (1), as last amended by Commission Regulation (EC) No 903/98 (2), and in par- ticular Articles 3(2) and 4(2) thereof, Whereas Article 3(2) of Regulation (EEC) No 3950/92 provides that the guaranteed total quantities for Austria and Finland may be increased up to a maximum of 180 000 tonnes and 200 000 tonnes respectively in order to compensate Austrian and Finnish SLOM' producers; whereas pursuant to Article 6 of Commission Regulation (EC) No 671/95 (3), as amended by Regulation (EC) No 1390/95 (4), Austria and Finland have notified the quant- ities concerned for the 1998/99 marketing year; whereas the guaranteed total quantities should therefore be increased accordingly through the procedure laid down in Article 30 of Council Regulation (EEC) 804/68 (5), as last amended by Regulation (EC) No 1587/96 (6); Whereas Article 4(2) of Regulation (EEC) No 3950/92 provides that individual reference quantities are to be increased or established at the duly justified request of producers to take account of changes in their deliveries and/or direct sales; whereas an increase in or establish- ment of a reference quantity must be offset by a cor- responding reduction or deletion of the other reference quantity held by the producer; Belgium 3 140 696 169 735 Denmark 4 454 640 708 Germany (1) 27 767 036 97 780 Greece 629 817 696 Whereas such adjustments may not involve for the Member State concerned an increase in the sum of the delivery and direct sale quantities indicated in Article 3 of Regulation (EEC) No 3950/92; whereas in the event of definitive changes to individual reference quantities the quantities set in the said Article 3 are to be adjusted accordingly through the procedure laid down in Article 30 of Regulation (EEC) No 804/68; Spain 5 457 564 109 386 France 23 793 932 441 866 Ireland 5 236 575 9 189 Italy 9 698 399 231 661 Luxembourg 268 098 951 Netherlands 10 991 900 82 792 Austria 2 393 979 355 422 Whereas pursuant to Article 8, third indent, of Commis- sion Regulation (EEC) No 536/93 (7), as last amended by Regulation (EC) No 1255/98 (8), Belgium, Denmark, Germany, Spain, France, Ireland, the Netherlands, Austria and the United Kingdom have notified the Commission of quantities definitively modified as mentioned in the second subparagraph of Article 4(2) of Regulation (EEC) No 3950/92; whereas the total quantities for these Member States set in Article 3 of Regulation (EEC) No 3950/92 should therefore be adjusted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The table in the first subparagraph of Article 3(2) of Regulation (EEC) No 3950/92 is replaced by the following table: Portugal 1 835 461 37 000 Finland 2 394 528 10 000 Sweden 3 300 000 3 000 United Kingdom 14 373 969 216 078 (1) Of which 6 242 180 tonnes for deliveries by producers in the new LÃ ¤nder and 11 187 tonnes for direct sales in the new LÃ ¤nder.' (1) OJ L 405, 31.12.1992, p. 1. (2) OJ L 127, 29.4.1998, p. 8. (3) OJ L 70, 30.3.1995, p. 2. (4) OJ L 135, 21.6.1995, p. 4. (5) OJ L 148, 28.6.1968, p. 13. (6) OJ L 206, 16.8.1996, p. 21. (7) OJ L 57, 10.3.1993, p. 12. (8) OJ L 173, 18.6.1998, p. 14. EN Official Journal of the European Communities 10. 4. 1999L 96/12 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1999. For the Commission Franz FISCHLER Member of the Commission